DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 12/21/2021.

Reasons for Allowance

Claims 11 and 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 11 and 20 are allowed in view of Applicant's last amendments to the claims, along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Suzuki et al. (U.S. Pub. 20150358124) disclose, method, techniques and apparatuses for efficiently transmitting and/or receiving using a PUCCH, a HARQ-ACK for a transport block transmitted on a PDSCH. That in the case where an EPDCCH candidate corresponding to a first EPDCCH-PRB-set and an EPDCCH candidate corresponding to a second EPDCCH-PRB-set correspond to the same resource elements the same value of a DMRS scrambling sequence initialization parameter is configured for the two EPDCCH-PRB-sets and DCI formats with the same payload size are monitored for the two EPDCCH candidates. Suzuki in combination with Chae et al. (U.S. Pub. 20150244510) which disclose methods and apparatus for transmitting  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471